Appeal by defendant from an order of the County Court, Kings County, dated November 20, 1958, denying, after a hearing, his coram nobis application to vacate a judgment of the same court, rendered November 15, 1954, convicting him, after trial, of robbery in the first degree and sentencing him to serve a term of 30 to 60 years. This coram nobis application was made on the ground that defendant was insane at the time of his trial. Order affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.